MEMORANDUM**
Vikas Kohli (“Kohli”) seeks review of a final order of removal issued by the Board of Immigration Appeals on January 13, 2003.
Since 8 U.S.C. § 1158(a)(3) eliminates jurisdiction to review a determination that no “extraordinary circumstances” excused a petitioner’s untimely filing of an asylum application, see Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002), this court cannot review the IJ’s finding that the late filing of the asylum application renders Kohli ineligible for asylum.
As to Kohli’s withholding of removal claim, the IJ’s determination that Kohli failed to demonstrate a reasonable fear of future persecution is supported by substantial evidence. See id. at 1095-96.
PETITION IS DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.